 
Exhibit 10.2


DIGITAL ANGEL CORPORATION


April 11, 2013


MEG Properties, LLC
Joseph Grillo
New London, Connecticut


Dear Joe:


This letter outlines our agreement to:


 
n
Amend the Consulting Agreement with you (via MEG Properties, LLC) dated January
30, 2012 (“Consulting Agreement”), and

 
n
Amend and terminate the Amendment to Employment Agreement with you dated July
22, 2011 (“Employment Agreement”)



By this letter agreement, we agree as follows:


 
n
In recognition of your continued delivery of services to the Company relating to
the UK operations, to extend the Consulting Agreement for 2 months on the same
terms and conditions set forth therein.  The Consulting Agreement terminated as
of March 31, 2013.

 
n
The Employment Agreement will be terminated effective immediately.  Such
termination includes the termination of your right to receive the third year
non-compete payment contemplated by the Employment Agreement, in an amount equal
to one (1) year of base salary during your employment with the Company, which
right you explicitly waive by signing this letter agreement, contingent upon the
Company having paid you all amounts owed under the Consulting Agreement (as
modified above).

 
n
The terms of the Consulting Agreement and Employment Agreement that are
explicitly intended to remain in full force and effect following termination of
such agreements shall remain in full force and effect.



Joe, we appreciate your exceptional service to the Company and we look forward
to your continuing contributions as a member of the Board of Directors.


If this letter reflects your understanding of the terms discussed, please
indicate so below.


Sincerely,


Daniel Penni
Chairman of the Board of Directors


AGREED AND ACCEPTED:
 

/s/ Joseph Grillo   /s/ Joseph Grillo   Joseph Grillo     MEG Properties, LLC,
by Joe Grillo          